









May 9, 2012


    
Michael A. Alrutz
5103 Brookstone Drive
Durham, NC 27713


Dear Michael,


Chimerix is pleased to extend an offer of employment to you for the position of
Corporate Counsel reporting to Timothy Trost, Sr. Vice President and Chief
Financial Officer with dotted line reporting to Kenneth Moch, President and
Chief Executive Officer. We are hopeful that you will accept this offer and look
forward to the prospect of having a mutually successful relationship with you.
Your anticipated hire date will be June 1, 2012.


The following are the terms of this offer:


Base Salary:
Your per pay period base salary will be $8,750.00 (annualized, $210,000.00).
Currently, paychecks are issued semi-monthly for a total of 24 pay periods per
year.



Stock Options:
You will be granted an option to purchase 50,000 shares of Chimerix common
stock. All stock option grants are subject to the vesting schedule and terms and
conditions outlined in the Chimerix 2012 Equity Incentive Plan (“the Plan”). You
will be issued a grant notice, option agreement and details of the Plan. Such
shares shall vest over a period of four (4) years so long as you continue to
provide services to the Company, with 25% vesting one year from the vesting
commencement date and the balance vesting at the rate of 1/36 per month over the
remaining three (3) years.



Target Bonus:
For calendar year 2012, you will be eligible for a target bonus of 15% of the
base salary paid to you in 2012. Such bonus is paid in 2013 and is based upon
your achievement of the goals and objectives agreed to in the performance dialog
process with your manager and the formula determined by the Board of Directors
for 2012.



Deferred Signing
If you remain employed with Chimerix until May 31, 2013, or if

Bonus:
Chimerix terminates your employment “without cause” between June 1, 2012 and May
31, 2013, then Chimerix shall pay you a bonus in the amount of $25,000 within
thirty days following the earlier of your termination of employment “without
cause” or May 31, 2013. Additionally, if you remain employed with Chimerix until
May 31, 2014 or if Chimerix terminates your employment “without cause” between
June 1, 2013 and May 31, 2014, Chimerix






--------------------------------------------------------------------------------




Michael A. Alrutz
May 9, 2012
Page 2 of 4






shall pay you a bonus in the amount of $25,000 within thirty days following the
earlier of your termination of employment without cause or May 31, 2014. For
purposes of this paragraph, the term “without cause” shall mean Chimerix
terminates your employment for a reason other than your job performance or
misconduct.


Your right to receive these bonus payments may not be assigned, transferred,
pledged, encumbered, or attached, and any attempt, voluntary or involuntary, to
effect such action shall be null, void and of no effect. Chimerix agrees that it
shall be obligated to assign this obligation to any party which acquires all or
substantially all of the assets of Chimerix. This bonus obligation shall be
binding upon any successors to Chimerix. Nothing contained herein shall be
construed as a contract of employment or to confer upon you any rights to
continued employment.


The bonus payments are intended to qualify as short-term deferral payments
meeting the requirements of Treasury Regulations Section 1.409A-1(b)(4), and
this Agreement shall be construed in accordance with that intent. References to
termination of employment in this paragraph shall mean your “separation from
service” within the meaning of Internal Revenue Code Section 409A(a)(2)(A)(i).
To the extent that Internal Revenue Code Section 409A applies to any payments
under this letter, this letter shall be construed consistently with the
requirements of that law such that payments hereunder shall not be included in
your income until such payments are actually paid to you.


Benefits:
As an employee of Chimerix you will be eligible for comprehensive health and
dental insurance benefits for yourself and your eligible dependents, effective
on the first day of employment. For 2012, Chimerix pays the entire monthly
premium for this coverage. You will also be eligible for Company-paid term life
insurance, short term and long-term disability insurance, effective on your hire
date.



Additional benefits for which you will be eligible include: accrued vacation
equal to Twenty (20) days per year and twelve (12) paid holidays per calendar
year. With a June 1st start date, your vacation time in 2012 will be 10 days.
You will also be eligible to participate in the Chimerix 401(k) Plan, effective
on the first day of the month, following your date of hire (July 1, 2012). Full
details of group benefits will be provided once you are on board.







--------------------------------------------------------------------------------




Michael A. Alrutz
May 9, 2012
Page 3 of 4






Chimerix is an at-will employer and as such your employment must be entered into
voluntarily and for no specified period. As a result, you are free to resign or
the company may terminate your employment at any time, for any reason, with or
without cause. No one other than the CEO has the authority to alter this
employment relationship, either verbally or in writing.


As with all new employees, you will be asked to provide to the Company
documentary evidence of your eligibility for employment in the United States
when you join the Company. Such documentation must be provided to us within
three business days of your date of hire, or our employment relationship with
you may be terminated.


Please understand it is the policy of the Company not to solicit or accept
proprietary information and/or trade secrets of other companies. If you have or
have had access to trade secrets or other confidential, proprietary information
developed by your former employer; the use of such information in performing
your duties at Chimerix is prohibited. This may include, but is not limited to,
confidential or proprietary information in the form of documents, magnetic
media, software, customer lists, formulae and business plans or strategies. You
will be required to execute a standard Proprietary Information and Inventions
Agreement with Chimerix, a copy of which is attached as Exhibit A.


If you accept this offer, the terms described in this letter, together with the
Proprietary Information and Inventions Agreement, shall be the terms of your
employment, provided, however, that your duties are performed in accordance with
all standards and policies adopted by the company. Your duties may change from
time to time, depending upon the needs of the company and your skills. This
letter supersedes any prior agreements, representations or promises of any kind
express or implied, concerning your employment and it constitutes the full and
complete agreement between you and the Company.


We are very excited about the prospect of your joining our team. We are
confident that you have much to contribute to the success of Chimerix. The
strength of our technology, the quality and experience of our personnel and your
presence will facilitate this success.





























--------------------------------------------------------------------------------




Michael A. Alrutz
May 9, 2012
Page 4 of 4






This offer expires five business days after your receipt of this letter. If the
terms described herein are acceptable to you, please acknowledge your acceptance
by signing below and returning the original to us in the envelope provided. You
may also forward your acceptance via secured fax to 919-313-6781. Please keep a
copy for your records.


Michael, all of us at Chimerix look forward to your joining our team!


With warm regards,


CHIMERIX, Inc.




/s/ Kenneth I. Moch                /s/ Timothy W. Trost
Kenneth I. Moch                Timothy W. Trost
President and CEO                Sr. Vice President and CFO
    
Enclosures








Accepted:






/s/ Michael A. Alrutz                        May 11, 2012        
Michael A. Alrutz                     Date







